COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ray Gene Arrington v. The State of Texas

Appellate case number:    01-17-00859-CR

Trial court case number: 2138927

Trial court:              County Criminal Court at Law No. 11 of Harris County

        Appellant pled guilty to driving while intoxicated and the trial court sentenced him to
confinement for one year, probated for eighteen months and a fine of $500. This court affirmed
the conviction in an opinion delivered July 2, 2019. On January 8, 2020, Arrington filed a
petition for discretionary review.
        Appellant has died, and his counsel filed a motion to dismiss the petition for discretionary
review and permanently abate the appeal. On January 29, 2020, the Court of Criminal Appeals
granted the motion and dismissed the petition for discretionary review. See TEX. R. APP. P.
7.1(a)(2).
        We withdraw our opinion issued July 2, 2019 and permanently abate the appeal of this
case.
        It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly_______
                    Acting individually  Acting for the Court

Panel consists of Justices Lloyd, Kelly, and Hightower


Date: February 11, 2020